Citation Nr: 1632037	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  12-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher evaluation for bilateral plantar fasciitis with pes planus and hallux valgus, rated as noncompensable prior to September 21, 2010; as 10 percent disabling from September 21, 2010 to August 28, 2014; and as 30 percent disabling since August 29, 2014.
 
2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to July 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The RO in Phoenix, Arizona, has current jurisdiction. 

In an April 2012 rating decision, the RO increased the evaluation for the Veteran's bilateral plantar fasciitis to 10 percent, effective from September 21, 2010; and in a January 2015 decision the evaluation was increased to 30 percent, effective from August 29, 2014.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated her desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Veteran testified before a Veterans Law Judge in March 2014 who is no longer employed at the Board.  The Veteran was informed of this and her option for another Board hearing in a letter sent in June 2016.  She also was told that if she did not respond to the letter within 30 days, the Board would assume that she did not want another hearing.  The Veteran has not responded to the letter.  The Board will accordingly proceed with adjudication of the appeal as though the request for hearing had been withdrawn.  A copy of the transcript of this hearing has been associated with the Veterans Benefits Management System (VBMS) and Virtual VA e-folders. 

The issues of entitlement to increased initial evaluations for bilateral plantar fasciitis and entitlement to a TDIU were remanded in July 2014 and have been returned to the Board.


FINDINGS OF FACT

1.  For the period prior to August 29, 2014, the Veteran's bilateral plantar fasciitis was manifested by complaints of tenderness and pain in the arches, as well as problems with prolonged walking and standing. 
 
2.  For the period beginning August 29, 2014, the Veteran's bilateral foot disorder is manifested by pes planus with mild to moderate hallux valgus as well as moderately severe plantar fascia pain, bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for bilateral plantar fasciitis prior to September 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5276, 5284 (2015)
 
2.  For the period prior to August 29, 2014, the criteria for a rating higher than 10 percent for bilateral plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015)

3.  Beginning August 29, 2014, the criteria have been met for a 50 percent rating, but no greater, for bilateral pes planus with plantar fasciitis and hallux valgus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5276, 5280, 5284 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   With regard to the Board hearing, the Veterans Law Judge noted the issues on appeal and the deficiency in the claims, and engaged in a dialogue with the Veteran towards substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 


When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The Veteran essentially contends that the bilateral foot disability has been manifested by more severe symptomatology than that contemplated by the initially-assigned ratings.  Her primary complaint pertaining to her feet is pain exacerbated by prolonged weight bearing and activities.  See, e.g., Hearing Transcript, generally. 

The RO has evaluated the Veteran's service-connected bilateral pes planus with plantar fasciitis and hallux valgus under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot (pes planus).  Under this diagnostic code, a 10 percent rating is warranted for bilateral moderate pes planus, manifested by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and/or pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral symptoms, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

It is not expected, especially with the more fully described grades of disability, that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  On this issue, the criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms. Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  Essentially the criteria for pes planus list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The rating criteria that most accurately reflects the Veteran's disability picture is of the most importance here.  See 38 C.F.R. § 4.7. 

Under Diagnostic Code 5280, a 10 percent disability rating is warranted for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Diagnostic Code 5284 provides the rating criteria for rating foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In addressing Diagnostic Code 5284, the Board notes a recent decision of the Veterans Court holding that a "severe" disability under DC 5276 is not equivalent to a "severe" disability under DC 5284, and that this difference reflects the VA Secretary's judgment that a severe foot injury under DC 5284 represents a more disabling condition than severe flatfoot under DC 5276.  See Prokarym v. McDonald, 27 Vet. App. 307 (2015) (providing that there is no incongruity in finding appellant's foot disabilities to be "pronounced"-a degree greater than "severe"-under DC 5276, but not "severe" under DC 5284 for the same period because severe bilateral flatfoot is not equivalent to other severe foot injuries.  Any other construction would be to reduce the carefully crafted criteria of DC 5276 to nothing more than a guide for the application of DC 5284).

Prior to August 29, 2014

At VA general examination in March 2010, the Veteran reported her medical history.  She indicated that subsequent to a heavy rock climb during basic training her feet became painful.  She underwent physical therapy throughout service as well as treatment utilizing steroidal injection.  She was given orthotic inserts which helped.  She stated that if she walked more than 10-20 minutes her feet became extremely painful.  She took Ibuprofen every four hours as needed for pain.  She was able to do her job as a stay at home mom because she had flexibility in scheduling.

On objective examination, there was no pain to palpation along the bilateral arches and into the heels; no painful motion or spasm; no edema, effusions, masses, instability, fatigability, crepitus, heat, weakness, incoordination, abnormal motion, or redness.  There was normal weightbearing and the Achilles was midline.  There were no callosites, neurocirculatory disturbances or abnormal show wear pattern.  The diagnostic assessment was bilateral plantar fasciitis.    

In September 2010, VA examination was conducted mainly for bilateral shin splints.  It was noted that she walked with a mild antalgic gait.  

As noted, DC 5284 provides for a 10 percent rating for other foot injuries that are moderate, 20 percent for moderately severe foot injuries, and 30 percent for severe foot injuries.  38 C.F.R. § 4.71a.  Based on the above, the Veteran's bilateral plantar fasciitis was characterized by pain, and subjective complaints of inability to run and difficulty walking or standing.  She used orthotics and medication.  As such the Board finds that a 10 percent is warranted for moderate disability since the onset of the appeal.  

However, the Board does not find that there is a basis for a finding of moderately severe symptoms prior to August 2014.  The Veteran's symptoms were largely subjective.  While these disabilities limited her ability to run, walk, stand, and affected her gait, as noted above, on VA examination there was no pain to palpation along the bilateral arches and into the heels; no painful motion or spasm; no edema, effusions, masses, instability, fatigability, crepitus, heat, weakness, incoordination, abnormal motion, or redness.  Based on the above, the Board finds that the Veteran's bilateral plantar fasciitis resulted in no more than moderate disability, which warrants a 10 percent ratings under Diagnostic Code 5284.  As such, a rating higher than 10 percent for bilateral plantar fasciitis is not warranted.

Since August 29, 2014

VA examination was conducted in August 2014.  The Veteran reported that she experienced daily stabbing pain in the arches on rising out of the bed or from a sitting position.  On examination, there was noted pain, in each foot that was accentuated on manipulation.  There was decreased longitudinal arch height.  There was mild to moderate hallux valgus as well as moderately severe plantar fascia pain, bilaterally.  In describing the functional loss, there was excess fatigability; pain on movement; pain on weight-bearing; swelling; and interference with standing.  The diagnoses were bilateral pes planus with plantar fasciitis and great toe hallux valgus deformities.  The examiner noted that pes planus and hallux valgus deformities are a progression of bilateral plantar fasciitis.  

Reviewing the findings on the VA examination report as a whole, the Board finds that the Veteran's service-connected bilateral pes planus with plantar fasciitis and hallux valgus more nearly approximates the criteria contemplated by the 50 percent disability rating during this period of the appeal.  While the 2014 examination did not specifically find that the service-connected disabilities of the feet caused pronounced impairment due to bilateral pes planus, that disability was described as being between moderate and severe.  The Veteran also had mild to moderate hallux valgus as well as moderately severe plantar fascia pain, bilaterally.  There was excess fatigability; pain on movement; pain on weight-bearing; swelling; and interference with standing. 

Accordingly, a 50 percent rating is granted for bilateral pes planus, with plantar fasciitis and hallux valgus, since 29, 2014.  The assigned 50 percent disability rating is the maximum assignable disability rating for pes planus under the provisions of Diagnostic Code 5276. 

The Board considered whether a separate rating is warranted for bilateral hallux valgus.  Unilateral hallux valgus warrants the assignment of a 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  While the Veteran has hallux valgus of both feet, it is slight to moderate without surgical resection.  Accordingly, assignment of a separate disability rating under this diagnostic code is not warranted. 

Diagnostic Code 5278 provides for a maximum 50 percent rating for bilateral acquired claw foot (pes cavus).  The evidence of record does not show any such diagnosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.


The Board also considered Diagnostic Code 5284; however, this Diagnostic Code would not warrant a rating in excess of the 50 percent disability rating currently assigned under Diagnostic Code 5276.  As noted above, to assign a separate rating under Diagnostic Code 5284, would constitute pyramiding.  38 C.F.R. § 4.14. 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the disability picture resulting from the Veteran's service-connected bilateral pes planus with plantar fasciitis and hallux valgus, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  The Veteran's service-connected bilateral pes planus with plantar fasciitis is evaluated under the correct diagnostic code and the maximum disability rating is assigned.  38 C.F.R. § 4.71a Diagnostic Code 5276.  Separate ratings for hallux valgus and foot injury have been considered.  In the latter case, this Diagnostic Code provided a 10 percent rating for the initial period of the appeal.  The criteria under Diagnostic Code 5276 specifically contemplate the level of occupational impairment caused by this disability.  The service-connected bilateral foot disorders are manifested by pronounced flat foot with extreme tenderness of the plantar surfaces of the feet, which is not improved by orthopedic shoes or devices.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned 50 percent disability rating.  The criteria for the ratings currently assigned reasonably describe the Veteran's bilateral pes planus, hallux valgus deformities, and plantar fasciitis disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation for her service-connected bilateral pes planus with plantar fasciitis and hallux valgus is adequate and that referral of the Veteran's case for extraschedular consideration is not required. 

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development.  The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities do not show a marked interference with employment.

In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's ankle disability and it need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record."  See Brambley at 24.  Moreover, the question of whether the Veteran is entitled to a TDIU due to his combined disabilities is being remanded to address additional service-connected disabilities and for development of vocational evidence.  Additional medical evidence regarding the Veteran's foot disability is not being developed.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations"  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Moreover, the issue of entitlement to a TDIU rating is being remanded.  


ORDER

Prior to September 21, 2010, an initial rating in excess of 10 percent for bilateral plantar fasciitis, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Prior to August 29, 2014, a rating in excess of 10 percent for plantar fasciitis, is denied. 

For the period beginning August 29, 2014, a 50 percent rating for bilateral pes planus with plantar fasciitis and hallux valgus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In regard to the claim for TDIU, as the Board has granted increased ratings for the Veteran's bilateral foot disabilities, additional development is needed, including a vocational opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter addressing her TDIU claim.

2.  The RO should obtain the Veteran's VA vocational rehabilitation folder, and associate it with the e-folder.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the VBMS e-folder must be made available to and reviewed by the examiner. 

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of her service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on her ability to secure and follow a substantially gainful occupation, considering her education and employment background.

A complete rationale for all opinions should be provided.

4.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


